Citation Nr: 1519955	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-23 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as due to posttraumatic stress disorder (PTSD) and diabetes mellitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Bordewyk

INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connection for erectile dysfunction (herein ED).  

The Veteran and his spouse provided testimony during a videoconference hearing before the undersigned in October 2014.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the Board hearing, the Veteran reported regular treatment with a private urologist.  Then in October 2014, the Veteran submitted a letter from Urological Associates at Southeast Alabama Medical Center, which stated that the Veteran was treated there for BPH, elevated PSA, and impotency.  There are no treatment records from this private treatment provider, and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2014).

The Veteran also testified that he received relevant treatment at the VA.  The last VA treatment of record is dated in May 2011.  Moreover, a July 2013 statement of the case listed "electronic review of treatment records" from the VA medical center (VAMC) in Montgomery/Tuskegee and Charleston through April 2013 and April 2012 respectively in the list of evidence considered.  However, it does not appear that these records are associated with the record, and they must be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, in a March 2010 VA examination, the examiner stated that claims for erectile dysfunction secondary to PTSD should be scheduled with a mental health examiner.  To date, such an opinion has not been provided.  As such, a remand is necessary in order to obtain the opinion from a qualified mental health examiner as recommended by the March 2010 examiner.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991).  Additionally, as no rationale was provided for the March 2010 opinion that erectile dysfunction is not caused by service-connected diabetes, and no opinion was rendered on whether erectile dysfunction is aggravated by diabetes, an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment with Urological Associates at the Southeast Alabama Medical Center, as well as any additional records from the private urologist referenced in his hearing testimony.  See Board Hearing Transcript (Tr.) at 5; see also October 2014 statement from Urological Associates at Southeast Alabama Medical Center.

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  Obtain all outstanding VA medical records dated since May 2011.  Ensure that all VA treatment records referenced in the July 2013 SOC have been associated with the claims file.  In this regard, a notation of "electronic review of treatment records" will not suffice.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

3.  Then provide the claims file to a VA mental health examination with a qualified examiner determine the etiology of currently diagnosed ED.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report. 

After examination of the Veteran, the examiner should provide opinions on the following:

(a)	Is it at least as likely as not (50 percent probability or more) that current ED is causally related to the Veteran's service-connected PTSD?

(b)	Is it at least as likely as not (50 percent probability or more) that current ED is aggravated beyond the normal course of the condition by the Veteran's service-connected PTSD?

The Board notes that prior to the current claim, the Veteran reported during VA treatment in October 2004 and January 2005 that the medication used to treat his mental health condition was causing "sexual side effects" and a second medication was prescribed in order to help alleviate those side effects.  Therefore, the examiner is requested to specifically comment on any impact the medication used in treating service-connected PTSD has on ED in answering the above questions.  

The examiner must provide a rationale for the opinions.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Then return the claims file to the March 2010 VA examination, or another qualified examiner, if unavailable, for preparation of an addendum opinion.  No additional examination is necessary unless the examiner determines otherwise.

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report. 

The examiner should provide opinions on the following:

(a)	Is it at least as likely as not (50 percent probability or more) that current ED is causally related to the Veteran's service-connected diabetes?

(b)	Is it at least as likely as not (50 percent probability or more) that current ED is aggravated beyond the normal course of the condition by the Veteran's service-connected diabetes?
The examiner must provide a rationale for these opinions.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Then readjudicate the claim, and issue a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

